                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                               BRUNSWICK DIVISION


  STEPHEN AGNONE & ENZO
  AGNONE;DOUGLAS &
  CYNTHIA PORCELLI;BRIDGE
  POINTE AT JEKYLL SOUND
  COMMUNITY ASSOCIATION,
  INC., et al..

             Plaintiffs,


                                                      Civil Action No:
  CAMDEN COUNTY,GEORGIA;                              2:14-CV-00024-LGW-BKE
  WILLIS R. KEENE,JR.; JIMMY
  STARLINE; CHUCK CLARK;
  TONY SHEPPARD; GARY
  BLOUNT;DAVID L. RAINER;
  KATHERINE NISI ZELL;
  CHARLENE SEARS; STEPHEN
  L. BERRY;STEPHEN L.
  HOWARD;O. BRENT GREEN;
  JOHN MCDILL;DAVID
  KEATING;SCOTT BRAZELL;
  LEXON INSURANCE
  COMPANY;THOMAS A.
  DIERUF;DAVID E.
  CAMPBELL;JEKYLL SOUND
  DEVELOPMENT COMPANY,
  LLC; and CAMDEN COUNTY
  DEVELOPMENT,LLC,

              Defendants.




                                      ORDER



      After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation. Defendants have affirmed they have no objections to
the Report and Recommendation. (Doc. nos. 98, 100.) Accordingly, the Court ADOPTS the

Report and Recommendation of the Magistrate Judge as its opinion, GRANTS Plaintiffs'

Motion for Preliminary Approval of Class Settlement and Certification of Settlement Class

and three supplements thereto,(doc. nos. 78, 82, 84, 91), CERTIFIES the class action, and

PRELIMINARILY APPROVES the class settlement on the terms and conditions set forth

in the Magistrate Judge's Report and Recommendation.

      SO ORDERED this J_L day ofOctob^^ 018.

                                         nm.iVSAJi^DBEY WOOD,JUDGE
                                         UJ IITED^fATES DISTRICT COURT
                                            UJHERN DISTRICT OF GEORGIA
